Citation Nr: 0629912	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  01-09 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for vaginitis, currently 
rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from February 1981 until 
February 1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2001 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The veteran's claims file has 
since been transferred to the Atlanta, Georgia RO.

The Board first considered this appeal in June 2003 and 
remanded the claim for a Board hearing.  The Board remanded 
the appeal again in September 2004 to obtain additional 
medical records and provide a VA examination.  The RO/Appeals 
Management Center (AMC) completed all requested development, 
but continued the denial of benefits sought.  As such, this 
matter is properly returned to the Board for appellate 
consideration.  



FINDING OF FACT

The veteran's service connected vaginitis manifests with 
symptoms which occasionally require several doses of 
medication or a change in prescription in order to 
successfully be treated.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for vaginitis 
have been approximated.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.1-4.144.116, Diagnostic Code 
7611 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

The RO granted service connection for vaginitis in March 
1988.  At that time, a noncompensable evaluation was 
assigned.  The veteran applied for an increased evaluation in 
September 2000 and the evaluation was increased to 10 percent 
under 38 C.F.R. § 4.116, Diagnostic Code 7611 by a rating 
decision dated in January 2001.  The veteran contends her 
vaginitis warrants a higher disability rating evaluation.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993) (Observing that under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant 
shall prevail upon the issue).  Accordingly, a 30 percent 
disability evaluation, representing the maximum schedular 
rating possible for the disorder at issue, will be assigned.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  




While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

The veteran's claim has been evaluated under 38 C.F.R. 
§ 4.116, Diagnostic Code 7611 for diseases or injuries of the 
vagina.  Under this Diagnostic Code, a 10 percent rating is 
assigned for symptoms that require continuous treatment.  A 
30 percent evaluation is warranted for symptoms not 
controlled by continuous treatment.  A 30 percent evaluation 
is the maximum possible rating under Diagnostic Code 7611.

The record clearly reflects continuous treatment for 
recurrent vaginitis and other infections of the vagina.  As 
this is considered by the current rating, the remaining 
question is whether there is evidence that the symptoms were 
uncontrolled by continuous treatment.  In February 1996, the 
veteran contacted a private physician and complained of a 
vaginal infection which was not alleviated by Diflucan.  
Different medications were prescribed to treat the infection.  
A December 1996 private medical record indicates the veteran 
called and complained of vaginal itching and burning and an 
odor for five days.  She requested Flagyl cream because she 
stated she had taken Diflucan for three days and it did not 
work.  In February 1997 the veteran contacted a private 
physician and complained of the vaginal area being swollen 
and painful.  She denied burning, itching or discharge.  She 
indicated the problem was getting worse and was not 
alleviated by the Diflucan.  The veteran was seen at the VA 
in March 2000.  During this visit she requested Macrodantin 
for recurrent infections.  She reported having no infections 
if she used the medication properly but informed the 
physician she developed infections if she did not take the 
medication.  





The veteran underwent a VA examination in November 2000.  The 
veteran described a history of multiple cervical infections 
and cervical dysplasia for which she had a hysterectomy.  The 
examiner reviewed the medical records and noted a history of 
a Pap that was Class II CIN-I in 1993 and a colposcopy in 
August 1994 that was Class II with mild dysplasia and human 
papilloma virus.  The examiner recorded that the veteran had 
a vaginal hysterectomy in 1994 for moderate dysplasia, 
undesired fertility and menorrhagia.  The examiner noted 
multiple vaginal infections and cystitis while the veteran 
was in the military and indicated the veteran was treated 
prophylactically on Macrodantin and Diflucan.  A clinical 
examination was not performed in connection with this 
examination.  Nor were any diagnostic tests performed.  The 
concluding diagnosis was history of moderate dysplasia, 
undesired fertility and menorrhagia treated with a vaginal 
hysterectomy, past history of chronic cystitis and urinary 
tract infections and a past history of chronic cervicitis and 
human papilloma virus.  

In a September 2001 private medical record the veteran 
requested another prescription of Diflucan to treat her yeast 
infection as she explained the one dose of Diflucan did not 
help.  Another dose of Diflucan was prescribed.  A May 2002 
VA outpatient treatment phone note reflected the veteran 
requested a different medication to treat the vaginal 
infection as the medication prescribed in April 2002 was not 
working.  The veteran reported itching and indicated the 
vaginal discharge had become heavier and more foul smelling.  
Flagyl vaginal cream was prescribed.  

In a February 2003 VA outpatient treatment nurse's note, the 
veteran reported a recurrent whitish vaginal discharge that 
recurred in spite of her use of cleocin vaginal cream.  The 
veteran was referred to a provider for treatment.  On the 
same date in February 2003 a separate VA outpatient treatment 
record reflects the veteran complained of a foul vaginal 
discharge for the past two months which she unsuccessfully 
treated with Monistat.  Clinical examination revealed a heavy 
beige discharge.  The physician's impression was recurring 
vaginitis.  Diflucan and Flagyl vaginal cream were 
prescribed.  An April 2003 VA outpatient treatment phone note 
reflected the veteran complained of symptoms of bacterial 
vaginosis which were unlike prior yeast infections.  The 
veteran reported taking Metrogel in the past without success.  
The veteran was prescribed a seven day course of 
Metronidazole.  

The veteran underwent a VA examination in May 2005 to assess 
the severity of her disability.  The examiner noted the 
veteran's last Pap smear, taken in February 2005, was normal.  
The veteran reported frequent vaginal infections and 
described monthly yeast infections after the birth of her 
first child in 1982.  The veteran reported the infections 
seemed to come with her menses and were easily and adequately 
treated with Monistat.  She reported the infections were 
worse after the birth of her second child in 1984.  The 
veteran indicated she began having bacterial vaginosis 
infections at that time.  The veteran alleged a needle broke 
off inside of her.  The veteran attributed the worse and 
different infections to this incident.  The veteran reported 
continuing monthly infections, some yeast and some bacterial.  
The veteran stated that many times the seven day prescription 
of yeast cream was inadequate to treat the infections and she 
often had to do another course.  Symptoms of itching, burning 
and odor were described. 

The examiner's review of the record confirmed the initial 
treatment of yeast infections which later were diagnosed as 
bacterial vaginosis and treated appropriately.  The examiner 
noted that the infections still seemed to come about monthly 
but were not as easily treated.  The veteran denied having 
itching, burning at the time of the examination.  She 
described a yellowish white discharge which she indicated was 
normal.  She denied abnormal bleeding, fever, pair or bladder 
symptoms.  Clinical examination on the date of examination 
revealed the external genitalia was within normal limits.  
Skene, Bartholin's gland and urethra were normal.  Vaginal 
mucosia was visualized including a small amount of whitish 
yellow discharge.  Whiff test was negative.  A wet mount was 
prepared and revealed a normal amount of white cells, 
adequate Lactobacilli, no clue cells or trichomonads.  Rare 
small yeast hyphae were present.  The vaginal cuff was 
without lesions and well-healed.  No foreign bodies were 
seen.  



The impression was frequent vaginal infections, some 
bacterial vaginosis and others yeast.  The examiner 
recommended using Diflucan to prevent worsening of the yeast 
hyphae which was present.  The examiner described factors 
which could make the veteran more prone to infections and 
recommended the veteran avoid those behaviors which could 
cause infections. 

During the June 2004 hearing, the veteran testified that she 
took three different medications: a pill, a gel and a cream.  
She asserted that she has refills on the cream but not the 
pills and that the condition never abated.  The veteran 
related that she is always on one medication or another but 
the symptoms never go away.  She stated the symptoms may 
lessen but the infection never goes away.  The veteran 
described a constant itching, burning and swelling with a 
discharge and odor.  The veteran testified that she took her 
medications and went to doctors but the condition had not 
improved. 

In sum, the evidence of record reflects frequent vaginal 
infections which were sometimes successfully treated with 
medication and sometimes required an additional treatment or 
change in medication.  As such, the evidence is at an 
approximate balance.  Under the law, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).   
Therefore the veteran will be given the benefit of the doubt 
and a 30 percent rating evaluation will be granted.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral of this case for consideration of the assignment 
of an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.  


ORDER

A 30 percent evaluation for vaginitis is granted, subject to 
the statutes and regulations governing the payment of 
monetary awards. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


